Exhibit 10.31
Personal and Confidential

     
Date:
  February 20, 2009
 
   
To:
  Vincent A. Maffeo, Senior Vice President & General Counsel, ITT Corporation
 
   
From:
  Scott A. Crum, Senior Vice President and Director Human Resources, ITT
Corporation
 
   
Subject:
  Transition Memorandum

The purpose of this Transition Memorandum (the “Memorandum”) is to confirm our
understanding regarding your severance and retirement arrangements, and your
separation from active employment from ITT Corporation and its affiliates
(ITT) as set forth in this Memorandum and under the terms of the ITT Senior
Executive Severance Pay Plan (the “Senior Plan”). The terms of this Memorandum
have been reviewed and approved by the Compensation and Personnel Committee of
the ITT Board of Directors and the Company has been authorized to execute and
perform in accordance with the aforesaid terms. We further agree that the terms
of this Memorandum will govern your retirement arrangements and separation,
notwithstanding the terms of any other benefit plan in which you participate,
except that your rights under the Company’s qualified pension plans [including
the ITT Salaried Investment & Savings Plan and the ITT Salaried Retirement Plan
(the “Qualified Plans”)] will be governed by the terms of the applicable plan,
except as otherwise specifically noted herein. A copy of the Senior Plan is
attached. Upon the execution of the attached Release and expiration of the
review and revocation period set forth in the Separation Agreement and General
Release of Claims (“Release”) to which this Memorandum is attached and
incorporated by reference therein, ITT agrees to make the payments and provide
the benefits to you as set forth herein.
Expiration of Service and Severance Arrangements
Expiration of Service — You will continue to be employed as an active, full time
employee through July 31, 2009 (the “Active Service Termination Date”), at which
time your active service shall terminate. You will be paid your current annual
base salary of $476,000 through the Active Service Termination Date, in
accordance with the Company’s standard payroll practices, procedures and dates.
In addition, subject to the terms and conditions of this Memorandum, you and
your dependants will continue to participate in all applicable ITT benefit plans
through the Active Service Termination Date and as described herein. You will
resign as an officer of ITT and as a director or officer of any subsidiary or
affiliate of ITT, effective July 31, 2009.
Severance Pay – You are eligible for 24 months of severance payments under the
terms of the Senior Plan. Following your Active Service Termination Date of
July 31, 2009, you will receive 24 months of severance payments through July 31,
2011 ( the “Severance End Date”). ITT will make these payments in the form of
severance pay on the regular payroll schedule (currently bi-weekly) through the
period set forth above. You will continue to be paid your current annual base
salary of $476,000 throughout the severance period,

 



--------------------------------------------------------------------------------



 



provided you have not become eligible for disability payments on or prior to
your Active Service Termination Date. In the event you become disabled on or
prior to your Termination Date, your entitlement to any short-term disability
and/or long-term disability benefits shall be determined in accordance with the
applicable short-term or long-term disability plans and the treatment of any
such benefits in coordination with the above payments will be in accordance with
the terms of such disability plans and the Senior Plan. ITT agrees that it will
not exercise any rights that it has under the Senior Plan to pay any remainder
of severance pay as a discounted lump sum. You will not be entitled to receive
any other pay or any other compensation from ITT except as described in this
Memorandum. In the event ITT determines that you are an individual described in
Section 416(i) ITT will not make any of the required severance payments for the
first six months, and will make seven payments on the first day of the 7th month
in accordance with Treas. Reg. section 1.409A-3(i)(2)(ii).
Except as specifically set forth in this letter, for purposes of the various
benefit, equity and incentive plans discussed in this Memorandum (other than the
Qualified Plans and the ITT Deferred Compensation Plan), your separation date
will be deemed to be the earlier of (i) the Severance End Date or (ii) the date
of your engaging in any disqualifying conduct as defined in the Senior Plan
(referred to hereinafter as the “Severance End Date”), except that it is agreed
that ITT shall not unreasonably deny any specific request that work for a
competitor not be deemed a disqualifying event.
For purposes of paragraph 9 of the Senior Plan, the decision as to whether you
have engaged in disqualifying conduct shall be as reasonably determined by the
ITT Senior Vice President, Director Human Resources and, in the event that such
a determination is made, you will be given reasonable notice and opportunity to
cure any such alleged disqualifying conduct, prior to any decision by ITT to
terminate your severance pay. Notwithstanding anything to the contrary, any
dispute in connection with disqualifying conduct is subject to final and binding
resolution pursuant to Paragraph 11 of the Separation Agreement And General
Release of Claims.
Responsibilities – Until the Active Service Termination Date, you will work with
the Chief Executive Officer and the SVP and Director Human Resources to
transition responsibilities and you will provide such assistance with other
matters as they may reasonably request consistent with past responsibilities. If
a new General Counsel begins employment at the Company prior to the Active
Service Termination Date, you will continue as Senior Vice President, ITT and
Director of Legal/Regulatory Affairs, reporting directly to the Chairman,
President, and CEO of ITT. In that capacity, you will continue to support the
transition, and may work from remote and off-site locations on mutually
agreeable special assignments. The new General Counsel will not report to you in
your new role.
Annual Incentive (Bonus)
You will receive a full annual incentive award under the ITT Annual Incentive
Plan for performance year 2008 based on twelve months of active service in 2008,
subject to Company performance and approval by the Compensation and Personnel
Committee of the ITT Board of Directors (the “Committee”). Your bonus will be no
less than the calculated target as per the program parameters (i.e. $476,000
multiplied by 70%, then multiplied by the approved performance payout factor for
ITT Headquarters, subject to review and approval by the Committee.) You will
also receive a full bonus for performance year 2009, prorated by the number of
months of active service during 2009 through the Active Service Termination Date
(i.e. 7) in accordance with the formula set out above, subject to review by the
Committee.
Stock Option Awards
Until your Severance End Date, you may exercise your stock options to the extent
they are currently exercisable or become exercisable prior to the Severance End
Date (provided that no stock option shall be exercisable beyond its original
full term). For purposes of calculating the vesting of your options and the

2



--------------------------------------------------------------------------------



 



exercise periods therefore, your employment period shall be deemed to continue
until the Severance End Date.
Grants Prior to 2006 under the 2003 Equity Incentive Plan:

  Ø   Options granted to you prior to March 8, 2005 are fully exercisable and
will remain exercisable through the expiration date of the applicable option.  
  Ø   Options granted on March 8, 2005 are fully vested and exercisable through
March 8, 2012, the option expiration date.

2006 Stock Option Grants :

  Ø   Options granted to you on March 6, 2006 are subject to cliff vesting on
March 6, 2009. These options will be fully exercisable until the expiration date
of the option (March 6, 2013).

2007 and 2008 Stock Option Grants :

  Ø   Options granted to you on March 7, 2007 and March 10, 2008 are subject to
cliff vesting on March 7, 2010 and March 10, 2011 respectively. These dates are
prior to the Severance End Date. The vested portion of each option will be
exercisable until the earlier of their expiration dates or the date five years
after termination of your employment (the Severance End Date.)

If the option is not vested on the Severance End Date, then a prorated portion
will immediately vest upon the Severance End Date. The remaining portion will be
forfeited.
The exercise of your options will be in accordance with the terms of the ITT
1994 Incentive Stock Plan and the 2003 Equity Incentive Plan, as applicable, and
any applicable Administrative Rules and Regulations in effect at the time of
exercise.
Six months after the Active Service Termination Date, you will no longer be
subject to the requirement for prior approval before the purchase or sale of ITT
stock. You may continue to clear any transaction with respect to such stock with
the Company’s legal department. You are also subject to the securities laws and
ITT’s “insider trading” policies in respect of any transaction you effect while
in possession of material non-public information regarding ITT stock.
Restricted Stock Awards

  Ø   Your 2006 restricted stock award of 3793 shares awarded on March 6, 2006
is subject to cliff vesting on March 6, 2009.     Ø   Your 2007 and 2008
restricted stock awards of 3671 shares and 3869 shares respectively, are subject
to cliff vesting on March 7, 2010 and March 10, 2011 respectively. These dates
are prior to the Severance End Date and these awards will fully vest according
to their terms.

You will receive unrestricted shares as of the vesting dates. The receipt of
shares under these awards are subject to your payment to the company of any
taxes due with respect to those shares.
Long-Term Incentive Plan (TSR Awards)
You will be eligible to receive payment for your outstanding 2007 and 2008 TSR
awards, following the completion of the applicable performance periods. Such
payment, if any, will be based on the number of full months of employment and
full months after the Active Service Termination Date but before the Severance
End Date, and any payment for these awards will be prorated on that basis over
the 36-month

3



--------------------------------------------------------------------------------



 



performance period. Accordingly, any payment for your outstanding target TSR
awards will be calculated as follows:

  Ø   2007 Target Award of $450,000. Your final payment value, if any, will be
prorated, calculated on the basis of the number of months of active employment
plus full months after the Active Service Termination Date but before the
Severance End Date, during the 36-month performance period ending December 31,
2009. (Based on the dates incorporated in this Memorandum, you should receive a
full payout for this award.)     Ø   2008 Target Award of $450,000. Your final
payment value, if any, will be prorated, calculated on the basis of the number
of months of active employment plus full months after the Active Service
Termination Date but before the Severance End Date, during the 36-month
performance period ending December 31, 2010. (Based on the dates incorporated in
this Memorandum, you should receive a full payout for this award.)

Notwithstanding the foregoing, the 2007 and 2008 TSR Awards will be paid no
earlier than six months after the Active Service Termination Date.
The ultimate value, if any, of your outstanding TSR awards will be determined
based on ITT’s TSR performance at the end of the performance periods as measured
against the S&P Industrials and approved by the Compensation and Personnel
Committee of the Board of Directors. Further, the terms of the ITT 1997
Long-Term Incentive Plan shall prevail, including any acceleration of payments
made under applicable provisions of any relevant plan.
Vacation
You will receive a lump-sum payment for any unused vacation for 2009. Payment,
if any, will be made following your Active Service Termination Date. Please note
that payment for unused vacation will not count for any purpose under any
employee benefit plan. You will not be eligible for any vacation for the year
2010 or after.
Automobile Allowance
You will continue to receive your current automobile allowance until your
Severance End Date.
Public Announcement
We will mutually agree on the terms of any public announcement relating to your
transition or departure, including any announcement of the hiring or appointing
of a new General Counsel.
Miscellaneous
You will be entitled to full secretarial support for the entire year 2009, and
reasonable secretarial assistance from time to time thereafter until the
Severance End Date. You may remain on the Company e-mail system through
July 31, 2010.
ITT hereby conveys to you as of the Active Service Termination Date, and you may
retain as your personal property, your Company provided computer and Blackberry.
Prior to the Active Service Termination Date, you will arrange for an ITT
representative in White Plains to delete all ITT data not necessary for
continued e-mail access, and leave on the laptop only those programs and data
that ITT is permitted to transfer to you at no cost and in compliance with
applicable law.

4



--------------------------------------------------------------------------------



 



In lieu of outplacement, and to cover normal and customary costs associated with
your transition, the Company will pay you an additional $50,000 to defray those
costs. This payment will be made in a lump sum following your Active Service
Termination Date and is subject to normal withholding.
Benefit Plans
Benefit Plan Eligibility — During the active service period and until the
Severance End Date, your eligibility for certain employee benefit plans shall be
as outlined in subsequent paragraphs of this Memorandum, subject to the actual
terms of the specific plans as contained in the various plan documents. You will
not be entitled to any benefits or perquisites not specifically covered in this
Memorandum. In the event of revisions to any or all of the subject plans, your
benefits will not be diminished except in accordance with the changes that are
generally applicable to all similarly-situated plan participants.
Salaried Retirement Plan and Excess Pension Plan — You are eligible to
participate in these plans during the active service period but not thereafter.
ITT agrees that for purposes of the Salaried Retirement Plan you may opt to take
early retirement benefits at any time after the Active Service Termination Date,
and those benefits will be calculated in accordance with the normal early
retirement provisions of the Plan. For purposes of the Excess Pension Plan, you
must commence your non-grandfathered benefits as soon as you are retirement
eligible in accordance with Treas. Reg. section 1.409A-3(i) (2)(ii). You may
commence your benefit payment for the qualified portion of your benefit as of
your Active Service Termination Date or thereafter. Such distribution
commencement date may, but need not, coincide with the payment date of your
benefits under the non-qualified Excess Pension Plan. You have elected a lump
sum distribution for the Excess portion of your benefit, which the Company
agrees will be calculated using whichever allowable interest rate for
discounting purposes and other factors (i.e. life expectancy etc.) are the most
favorable to the employee. Such lump sum payment may be subject to a six -month
delay in order to comply with certain IRS regulations.
Investment and Savings Plan and Excess Savings Plan — You are eligible to
participate in the Investment and Savings Plan and in the Excess Savings Plan
during the active service period but not thereafter. Six months after your
Active Service Termination Date, the restrictions on certain Plan transactions
will no longer apply and you will be able to make transactions through the ITT
Benefits Center (telephone: 866-488-4889 or at www.benefitsweb.com/itt.html)
without the requirement for prior approval before changing investment funds. The
distributions from the Excess Savings Plan may be subject to a six month delay
in order to comply with certain IRS Regulations.
Insurance Plans
Medical and Dental Insurance and Vision Care Plan — You are eligible to continue
coverage under the same terms as an active employee until the Severance End
Date. You and your eligible dependants shall be eligible for continued coverage
under ITT’s retiree health plan under the same terms as other retirees anytime
after your Severance End Date.
Group Life Insurance – Your life insurance under the ITT Salaried Life Insurance
Plan will continue through the last day of the month in which you remain an
active employee. At the end of such period, you will be eligible to convert the
remainder without a medical examination, providing you do so within 31 days of
the end of coverage. Accidental Death and Dismemberment Insurance under the ITT
Salaried Life Insurance Plan ceases on July 31, 2009.
ITT Group Accident Insurance Program for Officers and Directors — You will be
covered under this Program through the Active Service Termination Date. You will
continue during this period to be eligible for the non-contributory portion of
this coverage and for any additional optional coverage you may have purchased.

5



--------------------------------------------------------------------------------



 



Life Plus — You are eligible to continue your coverage under Life Plus during
the active service period but not thereafter. At the end of such period, you may
maintain all or part of your Life Plus coverage by requesting direct billing of
premiums from Marsh@WorkSolutions, the Program Administrator, at 1-800-552-9665.
Short-Term Disability and Long-Term Disability Insurance — Coverage under these
plans ceases on the Active Service Termination Date.
Deferred Compensation Plan — You are a participant in this plan. Distributions
shall be governed by the terms of the plan and the elections you have made.
Long Term Care Plan — If you or your spouse are currently enrolled in the ITT
Long Term Care Plan, this coverage will continue during the Severance Pay period
for as long as your normal active premium contributions continue to be deducted
from your Severance Pay. At the end of your Severance Pay period, this coverage
can be ported to an outside billing arrangement if you so choose. Please call
John Hancock directly at 1–888–216–5054 to set up the transfer from a payroll
deduction to an individual billing process prior to your Severance End Date.
Flexible Spending Account Plan — If you are currently enrolled in this program,
you can continue to participate in the Flexible Spending Account Plan during the
calendar year in which your Severance Pay period began. Therefore, you are
eligible to continue participation in this plan until December 31, 2009. You
will not be eligible to enroll for 2010.
Special Senior Executive Severance Pay Plan
During the active service period you will continue to be covered under the ITT
Special Senior Executive Severance Pay Plan (“Special Severance Plan”) in
accordance with and subject to the terms of said Plan. Accordingly,
notwithstanding anything to the contrary herein, or in the Special Severance
Plan, if an Acceleration Event (as defined in the Special Severance Plan) shall
occur on or before the Active Service Termination Date, you will be deemed to be
a full-time, regular salaried employee of ITT in Band A whose employment is
terminated by the company other than for Cause, or who has terminated employment
for Good Reason (as “Cause” and “Good Reason” are defined in the Special
Severance Plan). Hence, if an Acceleration Event occurs on or before the Active
Service Termination Date, you will be entitled to all of the benefits provided
in the Special Severance Plan for special severance executives in Band A,
subject to offset as provided below. Any severance payments and any other
severance benefits to which you may be entitled pursuant to the Special
Severance Plan shall be subject to offset by the severance payments and other
severance benefits provided pursuant to this Memorandum, such offset to be in
accordance with and subject to the terms of “Offset” Paragraph 10 of the Special
Severance Plan.
Tax Preparation and Financial Planning
You will be eligible for Financial Planning Assistance, which includes the
Executive Tax Program, through tax year 2011; reimbursement for 2009, 2010, and
2011 tax preparation work to be available in 2010, 2011, and 2012 in accordance
with the terms of the Program to be paid by the company in accordance with its
usual practice. The company will not take any action which is intended to deny
you continuing access to the Financial Planning Assistance for future years
beyond 2011 at your own cost. Any reimbursement made pursuant to this paragraph
for fees under the Executive Tax Program and/or fees for Financial

6



--------------------------------------------------------------------------------



 



Planning Assistance through tax year 2011 will be fully grossed-up for federal,
state and local tax purposes, including income tax purposes.
Payroll Deductions
To the extent applicable, payroll deductions and benefit plan elections
currently authorized by you, as well as appropriate tax withholding, will
continue during the active service period. If you wish to change the deductions
or an election at any time during the active service period, please contact the
Human Resources or Payroll departments.
Annual Physical and Health
You will be eligible for company-paid annual physical examinations at a facility
of your own choosing, through 2011. You may avail yourself of a Company
reimbursed health club membership in accordance with the Company’s executive
plan, if the plan is continued, through 2011.
Death
In the event of your death prior to the completion and/or termination of all
payments and benefits hereunder, such payments and benefits will be continued
in accordance with this Memorandum, and any payments and benefits payable upon
your death under the terms of any applicable benefit plan shall be promptly made
to your estate, except for any benefit for which you have filed with ITT a
designation of a named beneficiary other than your estate.
(You are encouraged to review this Memorandum and the attached Release with an
attorney of your own choosing, with the fee to be reimbursed by ITT. with an
appropriate tax “gross-up” if necessary to account for federal, state and local
taxes, including income taxes. ITT acknowledges that you personally have not
acted as Counsel or Legal Advisor to the Company in connection with any of the
matters set forth herein, and that the Company has not relied on your advice in
agreeing to the terms of this Memorandum and Release. )
The parties hereby indicate their agreement with the terms and conditions of
this Memorandum and the attached Release by signing and dating this Memorandum
in the space provided below.
EMPLOYEE: Vincent A. Maffeo

     
/s/ Vincent A. Maffeo
 
Employee’s Signature
   

STATE OF NEW YORK
          )
COUNTY OF WESTCHESTER ss:
Subscribed and sworn before me this 23rd day
of February, 2009.

      /s/ Peter A. Timpano Jr PETER A. TIMPANO JR  Notary Public, State of New
York
No. 01TI6090883
Qualified in Westchester County
Commission Expires  April 21, 2011   

7



--------------------------------------------------------------------------------



 



EMPLOYER: ITT Corporation
/s/ Scott A. Crum
Scott A. Crum, Senior Vice President and Director, Human Resources
STATE OF NEW YORK          )
     )
COUNTY OF WESTCHESTER     ss:
Subscribed and sworn before me this 23rd day
of February, 2009.

      /s/ Peter A. Timpano Jr PETER A. TIMPANO JR  Notary Public, State of New
York
No. 01TI6090883
Qualified in Westchester County
Commission Expires  April 21, 2011   

8



--------------------------------------------------------------------------------



 



Separation Agreement and General Release of Claims
The Separation Agreement and General Release (“Release”) is made and entered
into by and between ITT Corporation (“ITT” or the “Company”) and Vincent A.
Maffeo (referred to herein in the first person). In consideration of the mutual
promises contained herein, it is mutually agreed as follows:

1.   I will be employed with ITT for the active service period set forth in the
Transition Memorandum entered into between ITT and myself (the “Memorandum”), to
which this Release is attached and incorporated by reference. After my active
service period ends, I will receive severance payments for 24 months based on my
annual base salary of $476,000 and the other benefits and commitments described
in the Memorandum, subject to the terms and conditions set forth in the
Memorandum.   2.   I agree to the following:

  (a)   I am not eligible and will not receive any compensation, fringe benefits
or employee benefits or any pay in lieu of notice or any severance or
termination pay except as provided in the Memorandum. I agree and acknowledge
that the pay set forth in the Memorandum is good and sufficient consideration
for all of my promises, obligations, and covenants set forth in the Memorandum
and in this Release.     (b)   On behalf of myself and my heirs, executors,
administrators, personal and legal representatives, successors and assigns
(“Releasors”), I waive, release and forever discharge ITT, its current and
former subsidiaries, affiliates, divisions and related entities and their
predecessors, successors and assigns, and all of their past and present
officers, directors, shareholders, agents, representatives, administrators,
employees, and benefit plans (collectively “Releasees”) from any and all claims,
demands, debts, liabilities, obligations, expenses (including attorney’s fees
and costs), promises, covenants, controversies, grievances, claims, suits,
actions or causes of action, in law or in equity, known or unknown to me,
foreseen or unforeseen, contingent or not contingent, liquidated or not
liquidated, which I may have had in the past, may have now, or may in the future
claim to have against Releasees arising with respect to any incident, event, act
or omission related to my employment by the Company occurring at any time prior
to my signing of this Release. This Release shall not operate as a release or
waiver of claims or rights that may arise after the date of its execution, for
vested benefits, for indemnification pursuant to Company policy or applicable
law, for coverage under any directors’ and officers’ personal liability or any
fiduciary liability, insurance policy in accordance with the terms of such
policy, or any rights I may have as a shareholder in a public company
(collectively, the “Reserved Rights”) and this Release shall not affect my right
to seek specific enforcement and/or damages for any alleged breach of the terms
and conditions of the Memorandum and this Release.     (c)   There are various
state and federal laws that prohibit employment discrimination including
discrimination on the basis of age, sex, race, color, national origin, religion,
disability and veteran status and these laws are enforced through the United
States Equal Employment Opportunity Commission, the United States Department of
Labor, various federal and state agencies, and the federal and state courts.
This Release specifically includes, but is not limited to, any and all claims
and causes of action arising under tort or contract law or specific statutes
prohibiting discrimination based on sex, color, race, national origin, religion,
disability, veteran status or age, including without limitation, the Americans
With Disabilities Act, the Age Discrimination in Employment Act of 1967,

 



--------------------------------------------------------------------------------



 



      Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866
and 1871, the Equal Pay Act, or any other federal, state, city, or local laws.  
  (d)   In consideration of the benefits provided to me under the Memorandum and
this Release, I agree to waive and will not assert any of the claims or causes
of action that I have waived in this Release before any federal or state court,
any federal or state agency, or in any public or private arbitration. This
prohibition does not apply if it would be a violation of applicable law or
regulation. If this prohibition does not apply, however, and a charge or lawsuit
is filed by or on behalf of me, I agree not to seek or accept any personal
relief, award, monetary damages or other benefits in connection with or based on
such charge or lawsuit. This paragraph is not intended to limit my right to
commence and maintain legal action for the sole purpose of enforcing the
Memorandum and this Release or the Reserved Rights.     (e)   I also agree to
waive, release and forever discharge Releasees from any and all claims, causes
of action and lawsuits that may arise from any incident, event, act or omission
related to my employment by the Company occurring during my active service
period or severance pay period as those terms are defined in the Memorandum,
except for the purpose of enforcing the Memorandum and this Release or the
Reserved Rights.

3.   Releasees hereby waive, release and forever discharge Releasors from all
claims, demands, debts, liabilities, obligations, expenses (including attorney’s
fees and costs), promises, covenants, controversies, grievances, claims, suits,
actions or causes of action, in law or in equity, known or unknown, foreseen or
unforeseen, contingent or not contingent, liquidated or not liquidated, direct
or derivative, which Releasees may have had in the past, may have now, or may in
the future claim to have against Releasors arising with respect to any incident,
event, act or omission occurring at any time prior to my signing of this
Release, provided however, that this Release shall not operate as a release or
waiver of claims or rights that arise wholly after the date of its execution.
Nor shall this Release in any way apply to or waive any of Releasees’ rights to
enforce the terms and conditions of the Memorandum and this Release through
legal action.   4.   After my service period ends, notwithstanding Section 7 of
the ITT Senior Executive Severance Pay Plan, I will receive no future benefits,
compensation or perquisites (including but not limited to severance pay and
benefits) from ITT except as set forth in the Memorandum.   5.   Except as may
be required under applicable law or the rules of a stock exchange or national
securities quotation system, I agree to keep the Memorandum and this Release
confidential and not to disclose their contents to anyone except my immediate
family, my financial or legal consultants, and appropriate governmental agencies
that require this information.   6.   I agree not to slander, defame or
otherwise intentionally injure the reputation of ITT or its officers, directors,
employees, agents, representatives, or products. The Company and all Releasees
agree not to slander, defame or otherwise intentionally injure my reputation or
professional standing.   7.   I acknowledge that: (i) I have been advised in
writing to consult with an attorney of my own choice regarding this Release and
the Memorandum; (ii) I have been advised in writing that I may have at least
21 days from my receipt of this Release and the Memorandum to review and
consider them; (iii) I actively participated in the negotiation of the terms and
conditions of this Release and the Memorandum; (iv) I fully understand those
terms and conditions; (v) I am voluntarily and of my own free will executing
this Release and the Memorandum on the date reflected below; and (vi) during a
period of seven days following my execution of this Release and the Memorandum,
I may revoke such executions and this Release and the Memorandum shall not be
effective or enforceable until such seven day period has expired. Should I
desire to revoke this Release and the Memorandum, my revocation must be in
writing and addressed to Scott A. Crum, Senior Vice President and Director Human
Resources, ITT, 1133 Westchester Avenue, White Plains, NY 10604 and delivered to
Mr. Crum within the seven day revocation period.

2



--------------------------------------------------------------------------------



 



8.   ITT and any Releasee shall not be liable for any other monies or payment to
me or on my behalf other than as described in this Release and the Memorandum.
This Release and the Memorandum, which is incorporated herein, contain the
entire agreement between me, ITT, and all Releasees relating to the subject
matter thereof. This Release fully supersedes any and all prior agreements or
understandings, whether oral or written. I represent and acknowledge that in
signing this Release and the Memorandum, I have not relied upon any
representation or statement, oral or written, not set forth herein. No amendment
to this Release or the Memorandum shall be binding unless it is in writing,
expressly designated as an amendment, dated, and signed by the parties.   9.  
Nothing in this Release or the Memorandum constitutes an admission of liability
by ITT or any Releasee or me, and this Release or the Memorandum will not be
used by me, ITT or any other entity or person as evidence in any proceeding or
trial, except to enforce the terms of this Release and Memorandum or the
Reserved Rights.   10.   This Release and the Memorandum shall be construed in
accordance with the laws of the State of New York. Should any provision of this
Release or the Memorandum be determined invalid or unenforceable, the validity
of the remaining provisions shall not be affected and shall remain in full force
and effect to the maximum extent permitted by law.   11.   Any dispute,
controversy or claim arising out of or relating to this Release or the
Memorandum, or to an alleged breach thereof, shall be finally resolved by
arbitration. The arbitration shall be conducted by one (1) arbitrator jointly
agreed to by ITT and me or, if we cannot agree on an arbitrator, appointed by
the American Arbitration Association. The arbitration shall be conducted in
accordance with the Employment Dispute Resolution Rules then in effect of the
American Arbitration Association, which shall administer the arbitration and act
as appointing authority. The arbitration, including the rendering of the award,
shall take place in White Plains, New York, and shall be the exclusive forum for
resolving such dispute, controversy or claim. For the purpose of this
arbitration, the provisions of this Release and Memorandum and all rights and
obligations thereunder shall be governed and construed in accordance with the
laws of New York, but the arbitrator shall not have the power to award punitive
or exemplary damages. The arbitration proceedings, the subject matter thereof,
and the award shall be maintained on a confidential basis by the parties, the
mediator, the Arbitrator and the American Arbitration Association, all of whom
shall be bound by this confidentiality provision, except to the extent such
information is disclosed to a court in an action to enforce the arbitrator’s
award. The decision of the arbitrator shall be binding upon the parties hereto,
and each party shall be responsible for its own expenses and attorney’s fees in
connection with the arbitration, except as expressly set forth herein. The
decision of the arbitrator shall be executory, and judgment thereon may be
entered by any court of competent jurisdiction. ITT will pay seventy-five
percent of the American Arbitration Association’s arbitration administrative
fees and the fees and expenses of the arbitrator, and I will pay twenty-five
percent.   12.   The Memorandum and Release shall be binding upon, and assumed
by, all successors and assigns of ITT.   13.   I have carefully read this
Release and the Memorandum, fully understand their provisions, and my signature
below indicates my understanding and agreement with their terms and conditions.

3



--------------------------------------------------------------------------------



 



The original executed Release and the Memorandum must be returned to Scott A.
Crum, Senior Vice President and Director Human Resources, ITT Corporation, 1133
Westchester Avenue, White Plains, NY 10604.
EMPLOYEE: Vincent A. Maffeo

     
/s/ Vincent A. Maffeo
 
Employee’s Signature
   

STATE OF
COUNTY OF
Subscribed and sworn before me this 23rd day
of February, 2009
Notary Public
My Commission expires: April 11, 2011
EMPLOYER: ITT Corporation.
/s/ Scott A. Crum, Senior Vice President and Director, Human Resources
Scott A. Crum, Senior Vice President and Director, Human Resources
STATE OF NEW YORK
COUNTY OF WESTCHESTER
Subscribed and sworn before me this 23rd day
of February, 2009
Notary Public
My Commission expires: April 21, 2011

4